In the absence of conclusions of fact *Page 515 
by the Court of Civil Appeals, we make the following statement from the undisputed evidence in the record, which we think is sufficient for the examination of the questions presented.
One Wyatt was owner of two sections of land, which were situated in a pasture that belonged to P.S. Witherspoon, who rented the said land from Wyatt upon the agreement that Witherspoon was to pay annually the interest upon a portion of the purchase money due to the State of Texas and the taxes for each year. Witherspoon sold his pasture to Waggoner and turned over his lease contract for two sections to Waggoner, who failed to pay the interest upon the purchase money due the State as he had agreed to do, and Wyatt leased the land to W.F. Snody. Snody and one Ellerd were the owners of about sixty head of horses which Snody turned into the said pasture. Snody owned about two-thirds of the horses and Ellerd about one-third. The defendant, C.I. Bedford, was Waggoner's ranch boss and had charge of the ranch. Harve Lawson was in the employ of Waggoner as a hand upon the ranch. Waggoner directed Bedford to have all horses and cattle which did not belong to Waggoner or Witherspoon turned out of the pasture, and, in pursuance of this direction, Lawson, with other hands, drove the horses of Snody out of the pasture. Some of the horses were lost, others were injured, for which Snody brought this suit against Waggoner and Bedford for actual and exemplary damages, and upon the trial recovered of the defendants damages, both actual and exemplary, which judgment the Court of Civil Appeals affirmed.
Over the objections of the defendants, the trial court permitted witnesses to testify that while Harve Lawson and others were driving the horses out of the pasture Lawson said: "If these Snody horses are again found in the pasture they will be scattered so they will never be found."
The defendants requested the court to give this charge, which was refused: "If you believe from the evidence that the plaintiff was only a part owner of said property, and that J.J. Ellerd and Reuben Ellerd or either of them was or were also part owners thereof at the time the horses were put out of the pasture, then you can only find for the plaintiff such proportion of the damages, if you find any, as shall be equal to his interest in such horses; and if there is no evidence tending to establish the amount of interest owned by each party, then you should find for the defendants."
To render the declarations of an agent admissible against the principal, such declarations must have been made concerning an act within the scope of the authority of the agent and at the time that the act was being performed by the agent. If the declarations be made before or after the act was done, it is not a part of the res gestae, therefore not admissible. Mechem on Agency, sec. 714; San Antonio  A.P. Ry. Co. v. Robinson,73 Tex. 287. Mr. Mechem states the rule thus: "And (3) the statements, representations or admissions must have been *Page 516 
made by the agent at the time of the transaction, and either while he was actually engaged in the performance, or so soon as to be in reality a part of the transaction. Or, to use the common expression, they must have been a part of the res gestae. If, on the other hand, they were made before the performance was undertaken, or after it was completed, or while the agent was not engaged in the performance, or after his authority had expired, they are not admissible." The declarations of Harve Lawson, although made while he was driving Snody's horses out of the pasture of Waggoner, were not made with reference to the act then being done, but declared a purpose to do a similar act in the future in a particular manner. If a recital by an agent of what has transpired is not admissible, certainly his statement of what has not occurred should not bind his principal. The evidence was clearly inadmissible under the rule above laid down, which is uniformly supported by the authorities. The trial court erred in admitting Lawson's declarations.
In view of another trial we think it proper to express our views of the law upon the question presented for the refusal of the charge above copied. It is claimed for Snody that he was a bailee of the horses, therefore entitled to recover in full for their value or for damages to them. The Court of Civil Appeals does not find that he was a bailee nor do they state facts from which such a conclusion can be drawn. Reference to the testimony shows that the only evidence which bears upon that question is that Snody himself stated that he had received the horses about five years previous to that time from Ellerd "on the shares," but no statement is made of any contract under which he claimed the right of possession, management and control of the property.
If Snody and Ellerd owned the horses jointly and Snody was not entitled to the exclusive possession of them as a bailee, the charge above quoted should have been given. Where a joint owner of personal property brings a suit for damages thereto without joining the other owner or owners, he can not recover the whole value of the property or the damages which may have been inflicted upon it, but will be entitled to recover only his proportionate part of such value or damages, notwithstanding defendant has not pleaded the nonjoinder in abatement. May v. Slade, 24 Tex. 208; Houston  T.C. Ry. Co. v. Knapp, 51 Tex. 592
[51 Tex. 592]; Dolson v. De Ganahl, 70 Tex. 62
[70 Tex. 62]; Johnson v. Richardson, 17 Ill. 304: Wheelwright v. Depeyster, 1 Johns., 485; Frazier v. Spear, 2 Bibb, 386; Webber v. Merrill, 34 N.H. 208. The plaintiff's right being to recover his proportionate part of the damages, in order to establish that right it devolved upon him to show with reasonable certainty the extent of his interest in the property.
If Snody was the bailee of the property, then he was entitled to recover for the entire damage done to the property by the acts of Waggoner's employes. Masterson v. International  G.N. Ry. Co., 55 S.W. 577; Harker v. Dement, 52 Am. Dec., 670, and note on p. 678; *Page 517 
Gillette v. Goodspeed, 37 Atl. Rep., 973; Woodman v. Nottingham,49 N.H. 393; American Dist. Tel. Co. v. Walker, 72 Md. 454.
For the error committed in admitting the declarations of Lawson, the judgments of the District Court and Court of Civil Appeals are reversed and the cause remanded.
Reversed and remanded.